Citation Nr: 1430664	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  07-32 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected paranoid schizophrenia, or secondary to medications prescribed for service-connected paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran had active service from April 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska that, in pertinent part, denied service connection for a gastrointestinal disorder, to include as secondary to service-connected paranoid schizophrenia.

In an April 2009 decision, the Board in pertinent part, denied the Veteran's claim for entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected paranoid schizophrenia.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court vacated and remanded the Board's April 2009 decision as to the issue of entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected paranoid schizophrenia.

In a September 2011 decision, the Board remanded the Veteran's claim for additional development.  

In January 2013 and March 2013, the Board referred the Veteran's claim for an advisory medical opinion.

In a September 2013 decision, the Board remanded the Veteran's claim for a VA examination.  

The Veteran's claim of entitlement to service connection for erectile dysfunction was granted by the RO in a February 2014 rating decision.  That issue is no longer before the Board as the Veteran has been granted the full benefit sought.  

The record before the Board consists of electronic files known as Virtual VA and VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current gastrointestinal disorder is related to service, to include his service-connected paranoid schizophrenia disorder.  Specifically, he alleges that the medications that have been prescribed for his paranoid schizophrenia have caused his current gastrointestinal disorder. 

The Veteran's service treatment records do not specifically show complaints of, findings, or diagnoses of gastrointestinal problems.

Post-service treatment records show treatment for variously diagnosed gastrointestinal problems.  Records also demonstrate that the during the appeal period, the Veteran has been prescribed several medications for his service-connected paranoid schizophrenia, to include, Risperidone, Citalopram, Alprazolam, and Xanax.  

A March 2007 VA gastrointestinal examination report notes a diagnosis of lower gastrointestinal bleeding of an undetermined source.  The examiner noted that the Veteran's medications included Citalopram or Risperidone.  The examiner commented that the Veteran's gastrointestinal disease (gas, explosive diarrhea, and bleeding) was not caused by or a result of medication used for his service-connected schizophrenia.  The examiner stated that the Physician's Desk Reference (PDR) did not list any such conditions as side effects of Citalopram or Risperidone. 

An April 2007 VA psychiatric examination report notes a diagnosis of schizophrenia, residual type.  The examiner indicated that the Veteran's gastrointestinal disorder was not caused by his service-connected schizophrenia.  The examiner commented that there was no medical literature that showed that schizophrenia caused gastrointestinal disorders. 

In a May 2007 addendum to the March 2007 VA gastrointestinal examination report, the examiner indicated that the Veteran's gastrointestinal symptoms could be irritable bowel syndrome.  The examiner remarked that since the Veteran's diarrhea was intermittent, in spite of his chronic use of medications, the medications did not aggravate his irritable bowel syndrome.

An October 2011 VA examination report notes a diagnosis of irritable bowel syndrome.  The examiner commented that it was less likely than not that the Veteran's current gastrointestinal disorder was due to or aggravated by the service-connected paranoid schizophrenia, or medications taken for the paranoid schizophrenia.  In providing this opinion, the examiner noted that with regard to Risperidone, although the PDR or other medical sources may list gastrointestinal condition as a potential side-effect of such medication, it was not necessarily the case that Risperidone caused the Veteran a chronic or ongoing gastrointestinal disorder, as the Veteran had taken medication on a daily basis for a number of years; however, only described periodic symptoms of once per week.  The examiner further noted the Veteran's report, that changes in his diet helped him to greatly reduce, and control his gastrointestinal symptomatology.  

In a January 2013 VA opinion, B.H., a gastroenterologist opined that while it was always possible that a medication could cause side effects, there was not a preponderance of evidence to support that the Veteran's gastrointestinal symptoms were likely the result of Citalopram or Risperidone.  

In a February 2013 addendum opinion to the January 2013 VA opinion, B.H. opined that while it was always possible that a medication could cause side effects, there was no evidence to support the claim that the Veteran's gastrointestinal symptoms were more likely than not related to Citalopram, Risperidone, or Alprazolam.  In providing the opinion, B.H. noted that with respect to Citalopram, three percent of patients increased diarrhea over placebo, which means that only one in 33 additional patients developed drug induced diarrhea.  He further noted that Citalopram had been studied as a possible treatment for irritable bowel syndrome, and had thereafter been used by physicians to treat such disease.  Regarding Risperidone, B.H. commented that gastrointestinal side effects appeared to be even smaller, and that upon examining patient self-reporting websites, he could not find evidence that more than two percent of patients self-reported that Risperidone caused irritable bowel syndrome or diarrhea issues.  Regarding Alprazolam, B.H. noted that according to the package insert, patients taking such medication had less diarrhea and abdominal distress, which was consist with his 21 years of clinical practice, as he could not recall any patients who reported gastrointestinal symptoms attributable to Alprazolam.  

In a September 2013 decision, the Board determined that the aforementioned opinions addressing the etiology of the Veteran's current gastrointestinal disorder were inadequate for rating purposes.  In this regard, the Board noted that the March 2007, April 2007, and May 2007 opinions were essentially found inadequate by the Court pursuant to the February 2011 Memorandum Decision.  Specifically, in such Decision, it was noted that the PDR listed a variety of gastrointestinal problems as side effects of Citalopram, a medication that the Veteran was taking during the course of the appeal.  The Board further noted that the October 2011 VA examiner failed to address the relationship between gastrointestinal disorder and the other medications that the Veteran was taking during the appeal period for his service-connected paranoid schizophrenia, aside from Risperidone.  The Board also noted that the January 2013 and February 2013 opinions from Dr. B.H. were likewise inadequate, as B.H. did not address whether the medications taken for schizophrenia aggravated the Veteran's  gastrointestinal disorder, nor did he comment on the medication Xanax, as per the Board's directive.  Thus, the case was remanded for a new medical examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran underwent a VA intestinal examination in January 2014, during which he reported that he most recently experienced problems with his stomach and bowels the night before the examination, to include diarrhea.  Upon review of the claims file, the examiner indicated that a chronic disabling gastrointestinal disorder was not found.      
Although the January 2014 VA examiner found that the Veteran did not have any current diagnosable chronic disabling gastrointestinal disorder, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim in December 2006.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  

Accordingly, a medical opinion addressing the etiology of the Veteran's irritable bowel syndrome diagnosed during the October 2011 VA examination is necessary to make a determination in this case.  Barr, 21 Vet. App. 303, 311 (2007).

Prior to the opinion, any outstanding records of pertinent medical treatment should be obtained and associated with the record.  See 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to identify all medical providers who have treated him for gastrointestinal disorders since February 2013.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA outpatient treatment records since February 2013 to the present, should be obtained.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran so notified.

2.  Thereafter, the evidence of record, to include all electronic records (i.e. any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be made available to the January 2014 VA examiner, and the examiner must specify in the examination report that these records were reviewed.  If the VA examiner who conducted the January 2014 examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the January 2014 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Based on a review of all of the evidence of record, the examiner must answer the following questions:

(i)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current gastrointestinal disorder had its onset during service, or is otherwise related to service?

(ii)  If the answer to (i) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal disorder has been caused or aggravated (worsened) by the service-connected paranoid schizophrenia disorder?  If the Veteran's gastrointestinal disorder is aggravated by his service-connected paranoid schizophrenia disorder, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the gastrointestinal disorder before the onset of aggravation.  

(iii)  If the answer to (ii) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal disorder is caused or aggravated (worsened) by medications prescribed for his service-connected paranoid schizophrenia disorder? If the Veteran's gastrointestinal disorder is aggravated by medications prescribed for his service-connected paranoid schizophrenia disorder, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the gastrointestinal disorder before the onset of aggravation.  In rendering such opinion(s), the examiner must consider and comment on: 

* The following medications are taken by the Veteran for his service-connected paranoid schizophrenia:  Citalopram, Risperidone, Alprazolam, and Xanax. 
* The October 2011 VA opinion, which includes the examiner's comment, that although the Physician's Desk Reference or other medical sources may list gastrointestinal condition as a potential side-effect Risperidone, it was not necessarily the case that Risperidone caused the Veteran to have a chronic or ongoing gastrointestinal disorder, as the Veteran had taken medication on a daily basis for a number of years; however, only described periodic symptoms of once per week.  The examiner further noted the Veteran's report that changes in his diet helped him to greatly reduce and control his gastrointestinal symptomatology.  

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner is not able to provide an opinion, he or she must explain why. 

3.  The addendum medical report must be reviewed by the RO/AMC to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.    

4.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate law and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



